Citation Nr: 9909618	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-22 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim of service connection for a right 
eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from September 1943 
to November 1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
veteran's claim of service connection for a right eye 
disorder was originally denied in a February 1990 rating 
action, and he was notified of the decision the following 
month.  He did not perfect a timely appeal and, under the 
law, the decision became final.  

The present appeal arises from a November 1995 rating 
decision, in which the RO determined that the veteran had not 
submitted new and material evidence to reopen his claim for a 
right eye disorder.  The veteran filed an NOD in December 
1995, and the RO issued an SOC in March 1996.  A substantive 
appeal was filed by the veteran in May 1996.  A supplemental 
statement of the case (SSOC) was issued in December 1998.  
The veteran did not request a personal hearing.  


FINDINGS OF FACT

1.  The veteran was notified by the RO of the denial of his 
claim for service connection for a right eye disorder by 
letter in March 1990.  He did not initiate an appeal of that 
determination and therefore, under the law, the decision 
became final.  

2.  The evidence introduced into the record since service 
connection was denied for a right eye disorder in February 
1990 either does not bear directly and substantially upon the 
specific matter under consideration, or is cumulative and 
redundant of previously considered evidence.  

CONCLUSION OF LAW

Evidence submitted since the previous final decision is not 
new and material, and the veteran's claim of entitlement to 
service connection for a right eye disorder is not reopened.  
38 U.S.C.A. §§ 7105(c), 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that he 
sustained a shrapnel wound to the left eye as a result of 
combat action in World War II.  He was service connected for 
the injury in December 1945, and subsequently, in March 1981, 
was granted a 30 percent rating with an additional special 
monthly compensation.  The disability rating has remained 
unchanged since that time.  

In December 1989, the veteran filed a claim of service 
connection for a right eye disorder.  With his claim he 
submitted a statement from Shelley McKee, M.D., dated in 
November 1989.  Dr. McKee reported that the veteran had 
suffered a mortar shell injury to his left eye in World War 
II, and that he now had a total, mature cataract of the left 
eye.  The eye, she noted, produced no useful vision.  
Dr. McKee also reported that, because of his injury during 
the war, the veteran's right eye was now being affected.  
Right eye symptomatology included asthenopia, and decreased 
depth perception, with a decrease in the quality and quantity 
of vision because of the veteran's total dependence upon the 
right eye.  Dr. McKee further noted that the veteran suffered 
from a right upper lid ptosis, which added to his poor 
quality of vision and discomfort.  

In January 1990, the veteran was medically examined for VA 
purposes.  The examiner noted that the veteran suffered from 
ptosis of the right upper lobe and conjunctiva of the right 
eye.  The veteran's pupils in his right eye were found to be 
round and reactive to light, and the right eye had a full 
field of vision. Visual acuity was 20/50, corrected to 20/30-
2.  The Board notes that an additional handwritten statement 
from an unidentifiable medical doctor, dated in February 
1990, appears associated with the veteran's VA examination as 
well.  In the statement's summary, the doctor noted that 
there was no evidence in the record to support the contention 
that the veteran suffered from an injury to both eyes due to 
his shrapnel injury in World War II.  

In a February 1990 rating decision, the RO denied the 
veteran's claim of direct service connection for a right eye 
disorder.  In addition, the RO also found that the evidence 
was against a claim of service connection for a right eye 
disorder as secondary to the veteran's service-connected left 
eye disorder.  The veteran was notified by letter the 
following month, and he did not appeal the RO's decision.  

Thereafter, in March 1995, the veteran attempted to reopen 
his claim of service connection for a right eye disorder.  In 
support, he submitted excerpts from the unit history of the 
94th Infantry Division, in which he served during World War 
II.  The veteran also submitted an additional statement from 
Dr. McKee, dated in December 1994.  Dr. McKee's statement 
noted that the veteran suffered from visual impairment and 
difficulty in his right eye.  This included occasional 
dryness, blurred vision, right upper lid ptosis, and 
pronounced floaters associated with a past retinal tear, as 
well as superior lattice degeneration of the peripheral 
retina and chronic open angle glaucoma.  In conclusion, Dr. 
McKee reported that "if [the veteran] had not lost the left 
eye from the WW2 injury he would not be in this difficult 
situation today."  

In a November 1995 rating decision, the RO denied the 
veteran's claim of service connection for a right eye 
disorder.  

Thereafter, in August 1996, the veteran submitted Eye Health 
Services medical treatment records, some duplicative, dated 
from November 1989 to October 1995.  These records noted the 
veteran's treatment for right eye pain, floaters, a retinal 
tear, and chronic open angle glaucoma.  A treatment note, 
dated in October 1995, indicated that the veteran's visual 
acuity in his right eye, corrected, was 20/20.  

II.  Analysis

The previous rating action in 1990 that denied service 
connection for a right eye disorder is final under the law 
and, therefore, not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  In 
order to reopen his claim, the veteran must present new and 
material evidence with respect thereto.  38 U.S.C.A. § 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the February 1990 decision, we must first 
note that the United States Court of Appeals for Veterans 
Claims (CAVC) (known as the Court of Veterans Appeals prior 
to March 1, 1999) has previously held that the Secretary of 
Veterans Affairs, and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The CAVC recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
___ Vet.App. ___, No. 97-1534 (Feb. 17, 1999) (en banc), 
interpreting and applying a decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998).  The procedure which we must 
now follow is - first, it must be determined whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a); second, after the claim has been 
reopened, it must be determined whether, based upon all the 
evidence of record, the claim, as reopened, is well grounded; 
third, if the claim is well grounded, the merits of the claim 
must be addressed and, if ripe for decision, adjudicated.  
Winters v. West, ___ Vet.App. ___, No. 97-2180, slip op. at 4 
(Feb. 17, 1999) (en banc).  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, slip op. 
at 7.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is "new" evidence has 
been overruled.

As to the materiality standard, the Federal Circuit's holding 
in Hodge was recently interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West,  12 Vet.App. 11, 20-21 (1998).  In 
determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  Under the Manio test, if 
the evidence is new and material, then the claim must be 
reopened, and, in the second part of the analysis, the merits 
of the claim must be evaluated in light of all of the 
evidence, both new and old.  Masors v. Derwinski, 2 Vet.App. 
181 (1992).

Under the precedent decision of the Court in the Evans case, 
supra, in order to reopen a previously and finally denied 
claim there must be new and material evidence entered into 
the record since the most recent denial on any basis, either 
on the merits or on an attempted reopening.  Id. at 285.  
Therefore, the evidence which must be considered at this time 
in connection with the veteran's claim of service connection 
for a right eye disorder is that which has been submitted 
since the RO entered its decision on this matter in February 
1990.

Evidence submitted since the final RO decision entered in 
1990 includes:

(1)  Statement from Shelly McKee, M.D., dated in 
December 1994.  
(2)  Eye Health Services treatment records, dated 
from November 1989
        to October 1995.  
(3)  94th Infantry Division unit history.

We note that, in order to establish service connection for a 
disability, there must be objective evidence which 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. § 1110.  If a disability 
is not shown to be chronic during service, service connection 
may nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Under 38 C.F.R. § 3.310, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  

A claim for service connection must be well grounded, i.e., 
it must be plausible under the law.  If it is not, the claim 
must fail and there is no further duty to assist in its 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit, 
in its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
Court of Appeals for Veterans Claims which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).

Essentially, in order for a claim to be well-grounded, there 
must be competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996).

After a review of the veteran's record, the Board finds that 
none of the evidence added to the file since February 1990 is 
new and material evidence sufficient to warrant reopening the 
veteran's claim.  In this regard, we note that item (1), the 
December 1994 statement from Dr. McKee, is essentially 
cumulative of a November 1989 statement she previously had 
submitted, and which was considered by the RO in its February 
1990 rating decision.  Item (2), Eye Health Services medical 
records, reflect treatment of the veteran's right eye 
disorder, but do not medically link the disorder to any 
injury incurred during the veteran's period of active 
service.  Furthermore, Item (3), the 94th Infantry Division 
unit history, is cumulative of previous evidence already 
considered and conceded by the RO when it service connected 
the veteran's left eye disability.  

The only evidence which tends to relate the veteran's claimed 
right eye disorder to active service would be his own 
contentions.  Such lay assertions, although they may be 
sincerely felt by the veteran, do not constitute competent 
medical evidence sufficient to reopen a claim.  See Bostain 
v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . 
is not competent to establish, and therefore not probative 
of, a medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Since the evidence added to the file in connection with the 
attempt to reopen the claim for service connection for a 
right eye disorder, or establish the right eye disorder as 
secondary to the service-connected left eye disability, is 
either cumulative or, the facts of this case, 
reach the final criterion of well-groundedness, i.e., whether 
it is evidence which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  We thus conclude that new and material evidence to 
reopen the veteran's claim for service connection for a right 
eye disorder has not been presented.

We note that, in its Supplemental SOC, the RO properly cited 
to 38 C.F.R. § 3.156, the regulation discussed with approval 
in Hodge.  The RO determined that the veteran had submitted 
no new and material evidence to reopen his claim of service 
connection for a right eye disorder.  In its decision, the RO 
noted that, to justify a reopening of a claim on the basis of 
new and material evidence, "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome." In this instance, the RO's analysis appears to 
have been predicated on language found impermissible by 
Hodge, and it is unclear whether the RO appropriately 
considered the veteran's claim under § 3.156.  

We may consider arguments, sub-issues, statutes, regulations, 
and/or Court analyses which have not been considered by the 
RO, if a claimant will not be prejudiced by such 
consideration.  Furthermore, whether the Board "must remand 
an appeal to the [RO] to cure a deficiency in the statement 
of the case relating to the summary of evidence, citation of 
statutes and regulations, or the summary of the reasons for 
the [RO's] decision will depend on the circumstances of the 
individual case."  See VAOPGCPREC 16-92 (July 24, 1992).  In 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993), the Court cited 
to VAOPGCPREC 16-92 in holding, "As with all of its 
decisions, a BVA decision that a claimant will not be 
prejudiced by its deciding a question or questions not 
addressed by the [RO] must be supported by an adequate 
statement of reasons or bases."  

With respect to the veteran's appeal, the Board finds that 
our proceeding to decision without remanding to the RO for 
re-analysis under the Hodge standard does not unduly 
prejudice the veteran.  In reaching this conclusion, we note 
that the evidence submitted by the veteran does not "bear 
directly or substantially on the specific matter under 
consideration."  Furthermore, the new evidence does not 
contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
As indicated above, the veteran has submitted a number of 
medical records which reflect treatment for a right eye 
disorder but otherwise do not address or establish a medical 
nexus between the disorder and active service.  Moreover, the 
December 1994 statement from Dr. McKee does not offer a 
medical conclusion with respect to the veteran's right eye 
disorder that is substantially different from that offered in 
her November 1989 statement.

The Court of Appeals for Veterans Claims  has emphasized, 
with regard to medical nexus evidence required to well ground 
a claim, that, "[b]y using the term 'could,' without 
supporting clinical data or other rationale, [a doctor's] 
opinion is simply too speculative in order to provide the 
degree of certainty required for medical nexus evidence."  
Bloom v. West, ___ Vet.App. ___, No. 97-1463, slip op. at 4 
(Feb. 10, 1999).  In so stating, the Court indicated that the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Here, all Dr. 
McKee has said with respect to the possibility of service 
connection for the right eye disability is that the veteran 
would not be in his current "difficult situation" if he had 
not sustained the injury to his left eye in service.  That 
assertion is obviously true.  However, it does not even 
purport to provide an etiological link between the service-
connected left eye disability and the current right eye 
disorder, but merely opines that their coexistence is 
problematical.

In view of the foregoing, the Board must point out that, even 
if we were to have determined that the recently submitted 
evidence is new and material and sufficient to reopen the 
claim, "the reopened claim would still be not well grounded 
as a matter of law because of the clear absence from the 
total record of a required Caluza element"- i.e., medical 
nexus evidence.  Therefore, after careful review of the 
record, the Board can find no reason why a remand of the 
veteran's appeal and reconsideration by the RO under the 
Hodge standard would be judicially expedient or otherwise 
result in a different finding than that reached previously by 
the RO.  To remand this case for readjudication would simply 
impose additional burdens upon the RO without any benefit 
flowing to the veteran.  See Winters v. West, supra, slip op. 
at 6-7; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991).  

Accordingly, based upon review of the relevant evidence in 
this matter, and for the reasons and bases discussed above, 
it is the decision of the Board that new and material 
evidence to warrant reopening the veteran's claim of service 
connection for a right eye disorder has not been submitted.  
The law is clear that "the Board does not have jurisdiction 
to consider a claim which [has been] previously adjudicated 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).


ORDER

As new and material has not been submitted to reopen the 
veteran's claim of service connection for a right eye 
disorder, reopening is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


